At the outset, allow me to congratulate Mr. Tijjani Muhammad-Bande on his commendable election as President of the General Assembly at its seventy-fourth session. We firmly believe that his diplomatic skills, erudition and extensive experience will enable him to manage the Assembly’s heavy workload. In that regard, I wish to express the firm commitment and full readiness of my delegation to cooperate with him and his office during the current session.
Allow me also to express our sincere thanks to Ms. Maria Espinosa Garces and her team for their outstanding work during the seventy-third session of the General Assembly. We will build on the passionate dedication to promoting multilateralism that she demonstrated during her term as President. In statements steeped in rich vocabulary and culture, she always inspired us and showed that poetic speech and political thought can be intimately connected. I also wish to express our deep gratitude to the Secretary-General for the commendable actions and efforts that he, his special representatives and all United Nations personnel are undertaking in very difficult situations and environments throughout the world.
We gather today in a troubling context in which multilateralism, itself firmly based on international cooperation, is under constant attack. That crisis situation is all the more paradoxical as it comes at a time when the interdependence among the countries of the world has never been as close. Global challenges therefore require global collective action. Multilateral action is vital and urgently needed.
It is only collectively that we can find solutions to the global challenges of poverty, inequality and climate change. Although those challenges affect everyone to varying degrees, the poorest countries are the most vulnerable owing to their insecurity. The current geopolitical upheavals, the rising tensions caused by the trade war and forecasts of declining global economic growth have generated risks and are raising doubts about our ability to mobilize the necessary resources to implement the Sustainable Development Goals (SDGs) by 2030.
The reports of the World Bank highlight a worrisome weakness in the volume of investment and the negative impact that it could have on the implementation of the SDGs. Those developments are regrettable given that, when the potentially transformative agenda was adopted, we were aware that we should not only adopt a radically different approach but also secure a volume of funding in the trillions of dollars. It is therefore incumbent on us all to share resources, while taking into account the effectiveness of their impact on sustainability.
Governments must improve their business climates to attract investment that will foster sustainable development. The private sector must focus its efforts not on short-term but long-term investments. It will also be a question of us seeking together innovative solutions to secure financing for the SDGs.
As early as February 2014, Djibouti introduced compulsory health insurance for the working segment of its population and a social health-care assistance programme for all persons who are known to have no source of income. Over the past five years, significant efforts to shore up that insurance and make it available to migrant and refugee populations residing in Djibouti have been made.
Djibouti therefore reaffirms its commitment to meeting target 3.8 of the Sustainable Development Goals, “Achieve universal health coverage, including financial risk protection, access to quality essential health-care services and access to safe, effective, quality and affordable essential medicines and vaccines for all”, of the 2030 Agenda for Sustainable Development. Djibouti is also determined to transition to an integrated, patient-centred, computerized healthcare system in its development of universal health insurance leading to universal health-care coverage, thereby creating the necessary conditions for a more effective health-care data system.
Djibouti is further determined to combat all forms of inequality, especially those relating to gender inequality, by placing that goal at the core of its political agenda. Through structural reforms, the Government is pursuing its vital work towards the eradication of the political, economic and social obstacles faced by women. In that connection, we enacted a law at the beginning of the year that raised the quota of women in the National Assembly of Djibouti from 10 to 25 per cent.
Climate change is the most threatening and serious challenge of our time. Our thoughts turn in particular to our brothers and sisters in the Bahamas who have been devastated by the destructive hurricane that caused death and desolation on an unprecedented scale. We reiterate our gratitude to the Secretary-General for the many initiatives that have been taken to continue drawing attention to a phenomenon whose consequences are catastrophic. The extensive discussions that were held at the Climate Action Summit made it possible to identify the concrete actions to be taken.
The holistic shift towards peace in the Horn of Africa continues. Our countries’ determination to consolidate the gains that have been made is growing stronger every day. Our conviction that total and lasting peace in our region is possible is also becoming stronger every day. The latest good news comes from the Sudan, a neighbouring and brother country. We welcome the success of the negotiations that led to a peaceful resolution of the crisis and the signing of a power-sharing agreement.
The progress that has been made with regard to the peace process in South Sudan is encouraging. The various talks held between President Salva Kiir Mayardit and Mr. Riek Machar constitute a significant development. We note in particular the renewal of their commitment to forming a transitional Government by 12 November. In its capacity as a member of the Intergovernmental Authority on Development, Djibouti will continue to urge the parties to pursue efforts to break the political deadlock and implement the commitments that have been made.
With regard to Somalia, despite the tensions related to political dynamics in the context of elections in the member states of the Federal Republic and the acts of violence perpetrated by Al-Shabaab, we are encouraged by the progress that has been made on the economic and security fronts. We must redouble our efforts to help Somalia achieve its primary objectives — holding federal elections, enhancing security, implementing ambitious economic reforms and obtaining debt relief. We must do everything possible to ensure that the positive regional momentum contributes to efforts to stabilize the country and implement its ongoing transition plan, thus helping to create an environment conducive to national reconciliation.
We remain confident that relations between Djibouti and Eritrea will improve even further and that the outstanding issues will be definitively resolved. Djibouti remains deeply committed to peace and the promotion of sound and robust bilateral solutions with all its neighbours. We must work tirelessly together to accelerate efforts to promote regional integration. In that regard, we commend the dedication with which Mr. Abiy Ahmed, the Prime Minister of Ethiopia, is working to bring the views of Djibouti and Eritrea closer together.
Terrorism is an existential threat to the peace and security of our countries. We cannot allow innocent civilians to be massacred and mutilated under false pretences. As Africans, the situation in the Sahel is of the utmost concern to us. We reaffirm our support for, and solidarity with, all the Sahel countries that are faced with that grave danger and are making significant efforts within the framework of the Group of Five for the Sahel. We urge the international community to mobilize the necessary financial resources to support those efforts. In that regard, we welcome the outcomes of the Extraordinary Summit of the Economic Community of West African States that was held on 14 September.
We strongly condemn the 14 September attack that targeted oil processing facilities in Saudi Arabia. That serious incident directly undermined the de-escalation that the international community has been advocating.
We are also extremely concerned about the deteriorating health situation and the increased risk of fragmentation in Yemen. We reiterate our solidarity with the legitimate authorities of Yemen and commend their political will to continue their efforts to implement the Stockholm Agreement in spite of the negative developments that have harmed the political climate. Djibouti will continue to welcome its Yemeni brothers and sisters, whose country is facing an unprecedented humanitarian tragedy. Djibouti has been generously welcoming Yemeni refugees to its territory since the crisis began and will continue to do so.
The surge of violence in the occupied Palestinian territories is increasingly clouding the prospects for a two-State solution. Those settlements constitute a violation not only of international law, in particular article 49 of the Fourth Geneva Convention, but also of the human rights of the Palestinians. We also strongly condemn Israel’s recently announced plans to annex the Jordan Valley and the northern Dead Sea to extend its sovereignty in the occupied West Bank.
In June 2020, the Assembly will hold elections for five non-permanent seats on the Security Council for the term 2021-2022, one of which is allocated to Africa. In line with the African Group’s tradition of subregional rotation, that seat should be occupied by an East African State. In accordance with African Union law, it is undisputable that Djibouti be the African Group’s candidate for the seat on the Security Council for the term 2021-2022. The principle of rotation ensures that all African States, large or small, have equal opportunity to serve on the Security Council and other United Nations bodies.
In that regard and out of respect for the sovereign equality of States, Djibouti respectfully urges all Member States to support its candidature for the Security Council for the term 2021-2022. If elected, Djibouti will resolutely promote the obligation of all States to uphold international law and maintain peace and security, and will advocate for the recommitment to a multilateral, rules-based international order.
We must pool our efforts and resources and create safe and stable conditions in order to consolidate multilateralism. Failure is not an option. That is why we support the Alliance for Multilateralism, an initiative launched by Germany and France.
